Citation Nr: 0635104	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than August 1, 2004 
for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active miliary service from October 1972 to 
March 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A July 2003 rating decision awarded a temporary 100 percent 
evaluation for the service-connected left hip disability, 
effective from July 1, 2003, and a 70 percent evaluation 
effective from August 1, 2004.  The veteran was notified of 
the RO's action in an August 2003 letter.  The November 2004 
rating decision on appeal confirmed and continued the 
previously assigned 70 percent disability rating for the 
veteran's left hip disability, effective from August 1, 2004, 
and awarded a TDIU from that date.  

In a December 20, 2004 written statement, the veteran 
requested retroactive pay regrading the rating decision dated 
August 2004, as his bilateral hip and knee disabilities 
rendered him unemployable since 1998 or 1999.  In another 
written statement dated December 22, 2004, the veteran said 
he disagreed with the effective date in the November 2004 
rating decision as to his TDIU claim.  But, in a March 2005 
response to the RO's inquiry, the veteran's representative 
said the veteran was appealing "both effective dates".  In 
a March 2005 letter, the RO advised the veteran that it could 
only accept his December 2004 notice of disagreement (NOD) as 
to the matter of an earlier effective date for his TDIU.  The 
RO referenced its decision of August 9, 2003 that assigned 
the current 70 percent evaluation from August 1, 2004, and 
told the veteran that he had one year to file a timely NOD.  
The RO said that he could submit a NOD as to the timeliness 
of the receipt of his NOD, or he could reopen his claim for 
an effective date earlier than August 1, 2004 for the award 
of a 70 percent rating for his left hip disability.  The 
veteran did not respond to the RO's letter.  The veteran or 
his representative should contact the RO to clarify, with 
specificity, any additional claim for which consideration is 
desired.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an effective date earlier than August 1, 
2004 for the award of his TDIU.

According to August 2006 correspondence in the file from the 
RO in Columbia, the veteran moved from South Carolina to 
Georgia and requested that he be scheduled for a video 
conference hearing with a Veterans Law Judge (hereinafter 
referred to as a "Board hearing").  This request was 
received at the RO following recent certification of the 
matter to the Board.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a video 
conference Board hearing at the RO.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims files should be transferred 
from the VA RO in Columbia, South Carolina, to 
the VA RO in Atlanta, Georgia.

2.	Then, the VA RO in Atlanta should take 
appropriate steps in order to schedule the 
appellant for a Board hearing at the RO, via 
video conference, in accordance with the 
veteran's request as to his claim for an 
effective date earlier than August 1, 2004 for 
the award of a TDIU.  Appropriate notification 
of the hearing should be given to the appellant 
and his representative, and such notification 
should be documented and associated with the 
claims folders.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



